Opinion of the Court.
THIS is a writ of error to the decision of a county court, determining the plaintiff in error to be the father of a bastard child. No exception was taken at the trial, and the only error assigned, touching the original judgment, is, that the order does not direct at what times or days the annual instalments were to be paid. This exception cannot be sustained. He is expressly *158directed to pay to the mother of the child, the sum of thirty dollars per annum, for five years, for the maintenance and support of the child, and that he execute bond accordingly, which he did. These words, upon every fair construction, bind him to pay that sum, for each and every year, for five years. He, of course, had the year to pay it in, and was bound to do so, at the end of each year, counting from the date of the sentence.
At a subsequent term, he moved for a re-hearing of the cause, relying upon an affidavit then filed for the first time. The court below overruled this application, and he excepted.
We cannot go into the merits of this motion, on this writ of error, which is brought to the original judgment only, and does not include these subsequent proceedings; of course, their merit is not before this court.
The judgment is affirmed with costs.